FILED
                                NOT FOR PUBLICATION                         DEC 28 2009

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                                FOR THE NINTH CIRCUIT



 JOSE ORLANDO MELENDEZ-CELIS,                       No. 08-74626
 AKA Agustin Venegas-Ramos; et al.,
                                                    Agency Nos. A098-924-737
                Petitioners,                                    A098-924-736
                                                                A098-924-739
   v.                                                           A098-924-738
                                                                A098-924-740
 ERIC H. HOLDER Jr., Attorney General,

                Respondent.                         MEMORANDUM *



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                               Submitted December 15, 2009 **

Before:         GOODWIN, WALLACE and FISHER, Circuit Judges.

        Petitioners Jose Orlando Melendez-Celis, Yessenia Beatriz Guardado-de

Melendez, husband and wife, and their children Axell Josue Melendez-Guardado,

Marvin Orlando Melendez-Guardado and Gabriela Beatriz Melendez-Guardado,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
MVD/Inventory
natives and citizens of El Salvador, petition for review of a Board of Immigration

Appeals order dismissing their appeal from an immigration judge’s decision

denying their application for asylum, withholding of removal and protection under

the Convention Against Torture (CAT). We have jurisdiction under 8 U.S.C.

§ 1252. We review factual findings for substantial evidence, Santos-Lemus v.

Mukasey, 542 F.3d 738, 742 (9th Cir. 2008), and deny the petition for review.

       Substantial evidence supports the Board’s denial of asylum and withholding

of removal because petitioners failed to show their alleged persecutors threatened

them on account of a protected ground. Their fear of future persecution based on

an actual or imputed anti-gang or anti-crime opinion is not on account of the

protected ground of either membership in a particular social group or political

opinion. See Ramos Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir. 2009);

Santos-Lemus at 745-46; see Ochave v. INS, 254 F.3d 859, 865 (9th Cir. 2001)

(“Asylum generally is not available to victims of civil strife, unless they are singled

out on account of a protected ground.”). Petitioners have failed to exhaust their

claim that the lead petitioner’s status of being an El Salvadoran business owner

who refuses to pay extortion money makes him a member of a protected social

group or qualifies as a political opinion. See Ontiveros-Lopez v. INS, 213 F.3d
1121, 1124 (9th Cir. 2000) (declining to consider a claim that Board did not have


MVD/Inventory                              2                                    08-74626
first opportunity to consider). Petitioners have waived any claim of membership in

a protected social group comprised of having an extended family in El Salvador.

See Maharaj v. Gonzales, 450 F.3d 961, 967 (9th Cir. 2006).

       Substantial evidence also supports the Board’s denial of CAT relief based on

the Board’s finding that petitioners did not establish a likelihood of torture by, at

the instigation of, or with the consent or acquiescence of the El Salvadoran

government. See Arteaga v. Mukasey, 511 F.3d 940, 948-49 (9th Cir. 2007).

       PETITION FOR REVIEW DENIED.




MVD/Inventory                              3                                     08-74626